Citation Nr: 0303627	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-16 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability 
secondary to a service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1990.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
Board undertook additional development in this case pursuant 
to pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
requested development has been completed, and this case is 
now ready for appellate review. 

The issue in this case has been recharacterized on the title 
page to reflect the fact that inspection of the claims file 
reveals that the veteran has been continuously prosecuting 
her appeal since her claim for service connection for a right 
knee disability secondary to a service-connected left knee 
disability was received in April 1997.  While the 
adjudication below will be on a different basis from that 
conducted by the RO, this action will not result in any 
prejudice to the veteran given the fact that her claim will 
be granted.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The record contains medical opinion etiologically linking 
patellofemoral pain in the right knee to the veteran's 
service-connected left knee disability. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, she 
has a right knee disorder that is due to, the result of, or 
aggravated by the service connected left knee disability.  
38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify her of the 
contents of the January 2003 VA examination obtained pursuant 
to development undertaken by the Board would not be 
justified.  See 38 C.F.R. § 20.903.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for a right knee disorder on a 
"direct" basis; rather, she asserts that she has developed 
this condition due to her service connected left knee 
disability.  Thus, she argues that "secondary" service 
connection for a right knee disorder is warranted.  

Summarizing the evidence of record, service connection for 
traumatic patellofemoral syndrome of the left knee was 
granted by a May 1990 rating decision.  A noncompensable 
rating was assigned.  This rating was increased to 20 percent 
by rating action in November 1996.  Evidence of record 
indicates the veteran injured her left knee in July 1995 
coincident with her employment as a firefighter.  In August 
1996, the veteran underwent an arthroscopic chondroplasty of 
the left medial femoral condyle.  The postoperative diagnosis 
was localized traumatic osteoarthritis of the non-weight 
bearing surface of the left medial femoral condyle.  
Following this procedure, a temporary 100 convalescent rating 
for the left knee was assigned by a May 1997 rating decision.  
The 20 percent rating was restored following the expiration 
of the temporary rating, and the 20 percent rating has been 
continued until the present time.  

Addressing the issue at hand, namely secondary service 
connection for disability involving the right knee, 
"positive" evidence supporting the veteran's claim, 
particularly in light of the holding in Allen, is the opinion 
expressed after a VA examination in November 1997 that the 
veteran "may have had some increased stress on the right 
knee . . . following her surgery in August 1996 on the left 
knee."  However, there is also "negative" clinical 
evidence of record to the extent that no objective findings 
were shown in the right knee following VA examinations in 
September 1998 and October 2001.  

To clarify this matter, the Board requested an examination of 
the veteran, to include an opinion that reconciled the 
medical evidence of record.  The veteran was afforded such an 
examination in January 2003, and the physician who conducted 
this examination specifically indicated that the pertinent 
clinical history contained in the claims file had been 
reviewed.  Following this examination, the opinion in 
pertinent part was that it was "more likely than not" that 
the veteran's left knee disorder "contributed to the 
patellofemoral pain on the right side." 

Analyzing the veteran's claim, while there is some 
"negative" evidence of record, the Board finds there to be 
sufficient "positive" evidence, most significantly the 
January 2003 conclusion listed above, which is particularly 
probative given the holding in Allen and the fact that it was 
based on a thorough review of the pertinent clinical history, 
to place the probative weight of the "positive" and 
"negative" evidence in relative balance.  As such, the 
claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.
 


ORDER

Entitlement to service connection for a right knee disability 
secondary to a service-connected left knee disability is 
granted.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

